United States Court of Appeals
                     For the First Circuit
Nos. 00-2326
     01-1543

      RHODE ISLAND DEPARTMENT OF ENVIRONMENTAL MANAGEMENT,
                     STATE OF RHODE ISLAND,
                     Plaintiffs, Appellees,

                                v.

  UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF LABOR;
ELAINE CHAO, SECRETARY OF LABOR; OCCUPATIONAL SAFETY AND HEALTH
ADMINISTRATION; CHARLES N. JEFFRESS, ASSISTANT SECRETARY OF LABOR
 FOR OCCUPATIONAL SAFETY AND HEALTH; RUTH E. MCCULLY, REGIONAL
              ADMINISTRATOR REGION 1, OCCUPATIONAL
                SAFETY AND HEALTH ADMINISTRATION,
                     Defendants, Appellants,
         BEVERLY MIGLIORE; BARBARA RADDATZ; JOAN TAYLOR,
                     Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
           [Hon. Ernest C. Torres, U.S. District Judge]


                              Before
                       Boudin, Chief Judge,
                  Coffin, Senior Circuit Judge,
                  and Torruella, Circuit Judge.


     Mark B. Stern, with whom Stuart E. Schiffer, Acting Assistant
Attorney General, Margaret E. Curran, United States Attorney, and
Alisa B. Klein, were on brief for the United States appellants.
     Daniel P. Meyer, with whom Joel D. Landry, Sr., were on brief
for appellants Migliore, Raddatz and Taylor.
     Jonathan M. Gutoff, was on brief as amicus curiae, American
Civil Liberties Union, Rhode Island Affiliate.
     James R. Lee, Assistant Attorney General, with whom Sheldon
Whitehouse, Attorney General, and Deborah A. George, Senior Legal
Counsel, were on brief for appellees.


                         August 30, 2002
            TORRUELLA, Circuit Judge.            The State of Rhode Island

brought suit in the district court seeking to enjoin certain

federal    administrative       proceedings      on    the    ground   that    the

proceedings infringed upon the state's constitutionally protected

sovereign interests. Finding the state's arguments convincing, the

district court enjoined the United States Department of Labor and

three employees of a Rhode Island state agency from proceeding in

an administrative adjudication of the employees' claims that the

state had retaliated against them in violation of federal law. The

United    States    and   individual    employees      now    appeal   the    order
entering the injunction.

            After fully considering the parties' contentions, which
were ably briefed and very well argued, we affirm the judgment of
the district court, with only slight modification to its order.

                                       I.

A.   Statutory Background

            The Solid Waste Disposal Act ("SWDA" or "Act"), 23 U.S.C.

§§ 6901-6992k, is a comprehensive environmental enactment designed

to promote the reduction of hazardous waste and the treatment,

storage, or disposal of such waste so as to minimize threats to

human health and the environment.            Id. § 6902(b).

            The Act contains a whistleblower provision that prohibits
an employer from firing or otherwise discriminating against an

employee   who     initiates    or   testifies    in    a    proceeding   brought
pursuant to the Act.           Id. § 6971(a).          The Act establishes an


                                       -2-
administrative scheme by which an employee who believes that he was

the victim of a retaliatory adverse employment action may seek

review of the employer's decision by the Secretary of Labor.1                    See

29 C.F.R. pt. 24.

               1.    Initial investigation

               Under this administrative scheme, an employee may, within

thirty days of the alleged retaliation, apply to the Secretary of

Labor for a review of the firing or alleged discrimination.                      42

U.S.C.    §    6971(b).         The   Act   directs    the   Secretary    of   Labor

("Secretary"), upon receiving such an application, to cause an
investigation to be made as the Secretary deems appropriate.                     Id.

By regulation, an initial investigation is conducted by the Office
of the Assistant Secretary of the Occupational Safety and Health
Administration ("OSHA").              29 C.F.R. § 24.4(b).       The regulations

authorize OSHA, in the course of this investigation, to enter and
inspect       places      and   records,    question   persons   who     are   being
proceeded against and other employees of the charged employer, and

require the production of any documentary or other evidence deemed
necessary to determine whether a violation of the law has been
committed.          Id.   Within thirty days of receipt of the employee's




1
   The same administrative enforcement mechanism applies to the
whistleblower provisions in several other environmental statutes.
See 29 C.F.R. § 24.1; see also 15 U.S.C. § 2622 (Toxic Substances
Control Act); 33 U.S.C. § 1367 (Water Pollution Control Act); 42
U.S.C. § 300j-9 (Safe Drinking Water Act); 42 U.S.C. § 5851 (Energy
Reorganization Act); 42 U.S.C. § 7622 (Clean Air Act); 42 U.S.C.
§ 9610 (Comprehensive Environmental Response, Compensation, and
Liability Act).

                                            -3-
application, OSHA must complete the investigation and determine

whether a violation has occurred.                Id. § 24.4(d)(1).

               2.    Opportunity for an administrative hearing

               The statute requires the Secretary to provide, on request

of either party, an opportunity for a hearing to enable the parties

to present information relating to the alleged violation.                        42

U.S.C.     §    6971(b).        Upon     such     a   request,      OSHA's   initial

determination becomes inoperative, 29 C.F.R. § 24.4(d)(2), and the

matter is assigned to an administrative law judge ("ALJ") within

the Department of Labor, id. § 24.6(a).                A hearing before the ALJ
is conducted in accordance with the formal hearing provisions of

the Administrative Procedure Act ("APA"), set forth at 5 U.S.C.
§ 554.         42 U.S.C. § 6971(b).             The employer and employee are
entitled to be represented by counsel at the hearing, present

evidence on their behalf, and, upon request, present oral argument
and file a prehearing brief or other written statement of fact or
law.     29 C.F.R. §§ 24.6(d), (e)(1)-(3).              At her discretion, the

Secretary may intervene in the matter as a party or amicus curiae
at any time during the proceedings.                Id. § 24.6(f)(1).

               At the end of the hearing, the ALJ issues a recommended

decision.           Id. § 24.7(a).       If the ALJ finds in favor of the
complainant, a recommended order that includes a recommendation as
to appropriate relief is issued.                Id. § 24.7(c)(1).

               The ALJ's recommended decision becomes final unless a
petition for review is filed with the Administrative Review Board

("ARB"),       id.    §   24.7(d),   a   body    to   which   the    Secretary   has

                                          -4-
delegated the authority to issue final decisions, id. § 24.8(a).

The ARB is composed of three members, each of whom is appointed by

the Secretary for a term not to exceed two years.               See Authority
and Responsibilities of the Administrative Review Board, 61 Fed.

Reg. 19,978, 19,789 (May 3, 1996).

           The ARB reviews the decision of the ALJ to determine
whether a violation of the law occurred.            29 C.F.R. § 24.8(d)(1).

If the ARB determines that a violation did occur, it shall order

the party charged to take "appropriate affirmative action to abate

the   violation,"         including   reinstating    the    complainant     and

compensating the complainant for back pay and other compensatory

damages.     Id.    The ARB, at the request of the complainant, shall

also award attorney fees and costs.           Id. § 24.8(d)(2); 42 U.S.C.
§ 6971(c).      If the ARB concludes that no violation occurred, it

must issue an order denying the complaint.            29 C.F.R. § 24.8(e).

           3.      Enforcement of the Secretary's orders

           Unlike a court, the Secretary does not have inherent

authority to issue enforceable orders, and the SWDA does not give
the Secretary the power of contempt, mandamus, or the like.               Thus,
any enforcement of the Secretary's orders must occur in court.

Specifically,       the    Act   directs    that    the    Secretary's    final
determinations under the whistleblower provisions are subject to
review in the court of appeals in accordance with judicial review

provisions of the APA, 5 U.S.C. §§ 701-706.                 See 42 U.S.C. §§

6971(b), 6976(b); see also Varnadore v. Sec'y of Labor, 141 F.3d



                                      -5-
625, 630 (6th Cir. 1999); Simon v. Simmons Foods, Inc., 49 F.3d

386, 389 n.2 (8th Cir. 1995).

B.   Factual Background and Proceedings Below

           1.   Administrative proceedings

           The State of Rhode Island and the Rhode Island Department

of Environmental Management ("DEM") brought this action to enjoin

four separate administrative proceedings brought pursuant to the
whistleblower provision of the SWDA.2     The complainants in these

proceedings were DEM employees Beverly Migliore, Barbara Raddatz,

and Joan Taylor (the "individual appellants").     They each allege
that the state agency retaliated against them for reporting what
the employees believed to be an improper implementation of the
SWDA.   See Rhode Island v. United States, 115 F. Supp. 2d 269, 270-

71 (D.R.I. 2000).   Migliore also filed a second charge based on her
allegation that DEM had retaliated against her for initiating the
first proceeding.    Id. at 271.    The relief that each complainant

sought included monetary and injunctive relief.     Id.

           The four proceedings were at different stages when the
district court enjoined further action.         In Migliore's first
proceeding, an ALJ had issued a recommended decision awarding her

$843,000 in monetary relief, and the DEM filed a petition with the

ARB for review of the ALJ's decision.     Id. at 272.   In the second


2
    The state asserted in the administrative proceedings that
sovereign immunity barred the individuals' claims, but its
entreaties were rejected by the ALJ. The regulations governing the
proceedings provide no formal mechanism for interlocutory review of
immunity determinations.

                                   -6-
proceeding initiated by Migliore, OSHA had issued an order awarding

Migliore $10,000 in monetary relief, and the DEM requested a

hearing before an ALJ.        Id. In the proceeding initiated by Barbara

Raddatz, OSHA found no violation, and Raddatz requested a hearing

before an ALJ.       Id.   Joan Taylor's allegations were still under

investigation when the district court's injunction issued.3                 Id.

          2.    Proceedings in the district court

          In ruling on Rhode Island's motion for a preliminary

injunction,    the   district     court       held   that   the   administrative

proceedings were barred by sovereign immunity principles.                       The
court observed that in Alden v. Maine, 527 U.S. 706 (1999), the

Supreme Court had contrasted a suit brought by the United States
with a suit brought by a private party and explained that "'[s]uits
brought by     the   United    States    itself      require   the   exercise    of

political responsibility for each suit prosecuted against a State,
a control which is absent from a broad delegation to private
persons to sue nonconsenting States.'"               Rhode Island, 115 F. Supp.

2d at 273 (quoting Alden, 527 U.S. at 756).                 The district court
concluded that the same reasoning applied to federal administrative
proceedings.    In the court's view, the Secretary could investigate

alleged violations of federal law and determine appropriate relief,
but the Secretary could not rely on privately prosecuted adversary
proceedings in making that determination.                Id. at 274.



3
  OSHA subsequently found that Taylor's allegations had merit, and
the DEM requested a hearing which, due to the injunction, has not
taken place.

                                        -7-
            The court entered a preliminary injunction barring any

further   prosecution       before    the    Department    of   Labor    of    the

employees' claims against the state agency.           Id. at 279.       Although
the court did not enjoin OSHA from investigating the alleged

violations on which those claims were based or from otherwise

seeking to ensure the state's compliance with federal law,                    id.,

its ruling does not seem to allow the administrative proceedings to

continue if the Secretary decides to intervene to prosecute the

complaints on the individuals' behalf.

            Because the district court had effectively decided the

case on the merits, the parties filed a stipulation to convert the

preliminary injunction into a permanent injunction and enter final

judgment.      The court entered final judgment pursuant to that
stipulation.

            The    United    States    and    individual    appellants        filed

separate notices of appeal.           However, the individual appellants
filed their notices of appeal in response to the district court's

granting of the preliminary injunction.            The individuals' notices

were then rendered moot by the entry of judgment and a permanent

injunction.       See Chaparro-Febus v. Int'l Longshoremen Ass'n, 983

F.2d 325, 331 n.5 (1st Cir. 1993) (finding plaintiffs' complaints

on appeal concerning denial of preliminary injunction to be moot

given final judgment dismissing case).             Accordingly, this Court

dismissed the individuals' appeals.             The individual appellants'

then moved for rehearing and for consolidation with the United

States's appeal. We concluded that the consolidation motion served


                                      -8-
as the functional equivalent of a notice of appeal, was timely

filed, and thus conferred jurisdiction.       We therefore reinstated

the individuals' appeal.

                                  II.

A.   Threshold Issues

           Writing as amicus curiae, the American Civil Liberties

Union of   Rhode   Island   ("ACLU-RI")   raises   a   challenge   to   the
jurisdiction of the district court -- and, by extension, this Court

-- over the state's claim of sovereign immunity.           As a general

matter, we do not consider arguments advanced only by an amicus,
United States v. Sturm, Ruger & Co., 84 F.3d 1, 6 (1st Cir. 1996),

nor do we ordinarily entertain challenges raised for the first time
on appeal, Campos-Orrego v. Rivera, 175 F.3d 89, 95 (1st Cir.

1999).   Given the purportedly jurisdictional dimensions of ACLU-
RI's arguments, however, we shall address them fully.          See In re

Healthco Int'l, Inc., 136 F.3d 45, 50 n.4 (1st Cir. 1998) ("As in

any other case, we must consider, sua sponte if need be, whether we
possess subject matter jurisdiction over an appeal.").
           ACLU-RI argues that Rhode Island has impermissibly sought
review of agency action that is not "final" within the meaning of

§ 704 of the APA.       See 5 U.S.C. § 704 (providing for judicial

review of "final agency action").       The APA's finality requirement

allows the agency an opportunity to apply its expertise and correct

its mistakes, it avoids disrupting the agency's processes, and it

relieves the courts from having to engage in "piecemeal review

which at the least is inefficient and upon completion of the agency

                                  -9-
process might prove to have been unnecessary." FTC v. Standard Oil

Co., 449 U.S. 232, 242 (1980).

            Courts sometimes have viewed the finality requirement of
the APA as being jurisdictional in nature.   See, e.g., DRG Funding

Corp. v. Sec'y of Hous. & Urban Dev., 76 F.3d 1212, 1214 (D.C. Cir.

1996). In our view, however, the issue of whether the APA provides
for judicial review of the nonfinal ruling is not one that,

precisely speaking, implicates the subject-matter jurisdiction of

the court. See Air Courier Conference v. Am. Postal Workers Union,

498 U.S. 517, 523 n.3 (1991) ("The judicial review provisions of

the APA are not jurisdictional . . . .").     Instead, the question

is one of "[w]hether a cause of action exists" that permits review

of an agency's interim denial of a state's claim of sovereign
immunity.   Id.; cf. Bell v. Hood, 327 U.S. 678, 682 (1946) (noting

that "it is well settled that the failure to state a proper cause

of action calls for a judgment on the merits and not for a
dismissal for want of jurisdiction").

            Even though the asserted lack of finality does not
directly challenge the subject-matter jurisdiction of the district

court, the question of whether the state otherwise has a valid

cause of action is an important one that we address as a threshold

issue.   Rhode Island does not dispute that the administrative

proceedings were not yet final when it brought its claim for

injunctive relief in the court below.     Instead, the state argues

that its constitutional claim of immunity finds footing, not in the

APA, but in the federal court's equitable powers and in the more


                                 -10-
general grant of federal-question jurisdiction provided by 28

U.S.C. § 1331.

            We agree with the amicus that the ALJ's adverse immunity
determination is not "final agency action" within the meaning of

APA § 704. As the statute states, "[a] preliminary, procedural, or

intermediate agency action or ruling not directly reviewable is
subject to review on the review of the final agency action."                    5

U.S.C. § 704.     Thus, we have generally held that a final decision

that may be reviewed or enforced in federal court is one that

resolves not only the underlying claim, but also the relief to be

afforded if liability is found.           Rivera-Rosario v. U.S. Dep't of

Agric., 151 F.3d 34, 37 (1st Cir. 1998).               The state's claim of

immunity is clearly not accompanied by a final determination on the
underlying whistleblower claim.              As such, the claim does not

qualify as "final" under the APA.

            That said, we are not convinced that the absence of
"final   agency   action"   renders       the   state's    claim   of   immunity

unreviewable    until   such   time    as    the   Secretary   makes    a   final

liability   determination      on   the     individuals'    claims.      Such   a

conclusion would essentially deprive the state of the very immunity

to which it claims entitlement -- at least insofar as the state

seeks to "prevent the indignity of [being] subject[ed] . . . to the

coercive process of judicial tribunals at the instance of private

parties."    In re Ayers, 123 U.S. 443, 505 (1887) (noting that the

right to be free from such proceedings is the "very object and

purpose" of sovereign immunity).                And given that the state's


                                      -11-
asserted immunity is constitutional in scope, see P.R. Aqueduct &

Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 145 (1993)

(stating that sovereign immunity involves "a claim to a fundamental
constitutional protection"), we are bound by a strong presumption

in favor of providing the state some vehicle for vindicating its

rights.    See Davis v. Passman, 442 U.S. 228, 242 (1979) ("[T]he

class of those litigants who allege that their own constitutional

rights have been violated, and who at the same time have no

effective means other than the judiciary to enforce these rights,

must be able to invoke the existing jurisdiction of the courts for

the protection of their justiciable constitutional rights.").

            As a general matter, there is no statute expressly

creating    a   cause     of   action   against    federal      officers      for
constitutional or federal statutory violations.          But cf. 42 U.S.C.

§ 1983 (providing a statutory cause of action for deprivations of

federal rights against officials acting under color of state law).
Nevertheless, our courts have long recognized that federal officers

may be sued in their official capacity for prospective injunctive
relief to prevent ongoing or future infringements of federal

rights.     See Schneider v. Smith, 390 U.S. 17 (1968); Larson v.

Domestic    &   Foreign    Commerce     Corp.,    337   U.S.        682   (1949);

Philadelphia Co. v. Stimson, 223 U.S. 605 (1912); see generally

Erwin Chemerinsky, Federal Jurisdiction § 9.2.2 (3d ed. 1999).

Such actions are based on the grant of general federal-question

jurisdiction under 28 U.S.C. § 1331 and the inherent equity powers

of   the   federal   courts.     Though    the   existence     of    this   long-


                                    -12-
recognized equitable remedy provides a useful backdrop for our

analysis, it does not entirely dispose of the immediate question

before us.    We must determine whether a cause of action exists that
allows the state to vindicate its claim of sovereign immunity with

respect to an administrative proceeding where there is no final

reviewable order from the agency.
             Our examination begins with "the strong presumption that

Congress intends judicial review of administrative action."    Bowen

v. Mich. Acad. of Family Physicians, 476 U.S. 667, 670 (1986).   The

presumption of judicial review "may be overcome 'only upon a

showing of clear and convincing evidence of a contrary legislative

intent.'"     Traynor v. Turnage, 485 U.S. 535, 542 (1988) (quoting

Abbott Labs. v. Gardner, 387 U.S. 136, 141 (1967)).       Thus, even
where a litigant is unable to ground his action on either a

specific or general statutory review provision, judicial relief is

not necessarily foreclosed.      See id. at 545; Bowen, 476 U.S. at

672. Given the right circumstances, review of agency action may be

available in federal district court utilizing the procedures of so-
called "nonstatutory review."4     Chamber of Commerce v. Reich, 74

F.3d 1322, 1328 (D.C. Cir. 1996); see generally Richard H. Fallon

et al., Hart and Wechsler's The Federal Courts and The Federal

System 995-99 (4th ed. 1996) (discussing the pedigree and evolution

of nonstatutory review).

4
   The term "nonstatutory review" is something of a misnomer, since
all actions in federal court are based on a statute. See Clark
Byse & Joseph V. Fiocca, Section 1361 of the Mandamus and Venue Act
of   1962   and   "Nonstatutory"   Judicial   Review   of   Federal
Administrative Action, 81 Harv. L. Rev. 308, 321 n.51 (1967).

                                 -13-
            The basic premise behind nonstatutory review is that,

even after the passage of the APA, some residuum of power remains

with the district court to review agency action that is ultra

vires.     See Dart v. United States, 848 F.2d 217, 224 (D.C. Cir.

1988).     Such claims usually take the form of a suit seeking an

injunction, often accompanied by a request for relief under the
Declaratory Judgment Act, 28 U.S.C. § 2201.               See Clark Byse &

Joseph V. Fiocca, Section 1361 of the Mandamus and Venue Act of

1962 and "Nonstatutory" Judicial Review of Federal Administrative

Action, 81 Harv. L. Rev. 308, 322 (1967).        The nonstatutory review

action finds its jurisdictional toehold in the general grant of

federal-question jurisdiction of 28 U.S.C. § 1331.            Maxon Marine,

Inc. v. Dir. of Office of Workers' Comp. Programs, 39 F.3d 144, 146
(7th Cir. 1994).

            The   most   notable    example     of   a     court   deploying

nonstatutory review after the passage of the APA can be found in
Leedom v. Kyne, 358 U.S. 184 (1958).          In Kyne, the Supreme Court

held that a federal district court had jurisdiction to review a

certification decision by the National Labor Relations Board that

directly    conflicted   with   a   provision   of   the    National   Labor

Relations Act, despite the absence of express authorization of

judicial review of such determinations.         See id. at 188-89.      The

Court stated that it "cannot lightly infer that Congress does not

intend judicial protection of rights it confers against agency

action taken in excess of delegated powers."             Id. at 190.   Thus,

after finding that the agency was violating a "clear" statutory


                                    -14-
right, the Kyne Court held that an injunctive remedy to enforce

that right was available in federal district court under the

"statutory provisions governing general jurisdiction."                            Id.

              Subsequent decisions have noted that Kyne describes a

narrow exception to the general rule of exhaustion for review of

administrative action.            See, e.g., Boire v. Greyhound Corp., 376
U.S. 473, 481 (1964).              In particular, the Supreme Court has

emphasized that certain critical factors must be present to invoke

nonstatutory review. One such factor is that the agency's nonfinal

action must        "wholly   deprive      the    [party]       of    a    meaningful      and

adequate means of vindicating its . . . rights."                         Bd. of Governors

of Fed. Reserve Sys. v. MCorp Fin. Inc., 502 U.S. 32, 43 (1991).

The other critical factor is that Congress must not have clearly
intended      to    preclude       review       of    the      agency's       particular

determination.        Id. at 44.        However, the evidence of Congress's

intent to preclude review must be clear and convincing; it is not
enough for the agency to merely contend "that a statutory provision

that provide[s] for judicial review implie[s], by its silence, a
preclusion of review of the contested determination."                         Id.       Where

either   of    these    factors      is     absent,        nonstatutory       review      is

unavailable.       See id.

              Notwithstanding the limited circumstances under which

nonstatutory       review    is    available,         we    find     that    it    was    an

appropriate vehicle for the state's claim of immunity in this case.

Rhode Island's claim satisfies the specific limitations placed on

nonstatutory       review    in   the   wake     of    Kyne;    it       satisfies      other


                                          -15-
considerations of equity generally implicated by such claims; and

it involves a constitutional right that is amenable to resolution

by a federal district court.
             First, it seems beyond cavil that, absent immediate

judicial review, an agency's adverse immunity determination will

"wholly deprive the [state] of a meaningful and adequate means of
vindicating its . . . rights."                 MCorp, 502 U.S. at 43.              Since the

state's sovereign rights encompass more than a mere defense from

liability -- they include an immunity from being haled before a

tribunal by private parties -- those rights would be lost without

an early and authoritative ruling.                        See P.R. Aqueduct & Sewer

Auth., 506 U.S. at 145.

            Furthermore,          we   find         no    indication        that       Congress
specifically intended to preclude review of the agency's immunity

determinations.          The SWDA provides a mechanism for facilitating

judicial review of final determinations of whether an employer has
unlawfully    retaliated          against      an    employee,        see    42    U.S.C.    §§

6971(b),     6976(b),       and    such     review         procedures        are       normally

considered exclusive.             See Thunder Basin Coal Co. v. Reich, 510

U.S. 200, 215 (1994); Whitney Nat'l Bank v. Bank of New Orleans &

Trust Co., 379 U.S. 411, 420 (1965).                      However, an agency's ruling

on   the   state's       entitlement      to    sovereign       immunity          is   "wholly

collateral    to     a    statute's    review            provisions    and    outside       the

agency's expertise." Thunder Basin, 510 U.S. at 212. We therefore

find no intention to preclude review.




                                          -16-
               The general equitable considerations that favor relief

based on a nonstatutory review action are also aligned in Rhode

Island's favor.        The state's right to relief is premised on a claim
that    federal       officials    are   violating           a    clear    right    that   is

constitutional in nature.              See Hunt v. Commodity Futures Trading

Comm'n, 591 F.2d 1234, 1236 (7th Cir. 1979) ("[I]f an agency would
violate a clear right of a petitioner by disregarding a specific

and unambiguous statutory, regulatory, or constitutional directive,

a     court    will    not     require    the        petitioners          to   exhaust     his

administrative remedies and will intervene immediately.").                                  In

addition, we have already noted that the SWDA's review provisions

do not allow for immediate review of immunity rulings, and that the

state's immunity would be effectively lost absent judicial review.
See Morales v. Trans World Airlines, 504 U.S. 374, 381 (1992) ("It

is a basic doctrine of equity jurisprudence that courts of equity

should not act . . . when the moving party has an adequate remedy
at law and will not suffer irreparable injury if denied equitable

relief.") (citations and quotation marks omitted).                             Yet another
factor supporting recognition of the state's claim is that its suit

for    injunctive       relief    involves       a    question         that    is   strictly

constitutional in scope, and does not require the application of

agency expertise.            Compare Califano v. Sanders, 430 U.S. 99, 109

(1977)    ("Constitutional         questions          obviously        are     unsuited    to

resolution in administrative hearing procedures and, therefore,

access    to    the    courts     is   essential        to       the   decision     of    such

questions."), with Weinberger v. Bentex Pharm. Inc., 412 U.S. 645,


                                          -17-
653 (1973) (declining relief where the issue was "peculiarly suited

to initial determination" by the agency).          The state's immunity is

a question best addressed by a federal court.
            Finally,     although   sovereign      immunity     is   generally

asserted in a defensive posture, we believe that the peculiarities

of raising the claim in an administrative proceeding make it
appropriate to use immunity as a sword (rather than a shield) in an

action for nonstatutory review. There is precedent in this circuit

for such a proposition.      In United States v. Puerto Rico, 287 F.3d

212 (1st Cir. 2002), we addressed a suit for injunctive and

declaratory relief brought by the federal government to protect its

sovereign     interest    against      being   forced   to     appear   in    an

administrative proceeding of the Commonwealth of Puerto Rico.
There, we held that the United States had not waived its immunity

in proceedings before the administrative agency and that the

federal government was entitled to injunctive and declaratory
relief consistent with that conclusion.           Id. at 221.    Although the

instant case involves the sovereign interests of a state entity

(rather than a federal one), we so no reason to foreclose relief on

that basis.

            We therefore hold that procedures of nonstatutory review

permitted the district court to address the state's immunity claim.

Several   district     courts   have    already   enjoined     administrative

whistleblower    proceedings     under    29   C.F.R.   part    24   that    were

initiated against a non-consenting state by a private party.                  See

Conn. Dep't of Envtl. Prot. v. OSHA, 138 F. Supp. 2d 285 (D. Conn.


                                    -18-
2001); Florida v. United States, 133 F. Supp. 2d 1280 (N.D. Fla.

2001); Ohio Envtl. Prot. Agency v. U.S. Dep't of Labor, 121 F.

Supp. 2d 1155 (S.D. Ohio 2000).        Although neither the decision of
the court below nor the decisions from other districts expressly

rely on the principles of nonstatutory review, we think that their

approach and reasoning fit squarely within that doctrine.
               We note, however, that an action before the district

court may not be the only equitable means of seeking review of an

agency's ruling with respect to an assertion of sovereign immunity

by a state.        As one prominent authority has stated, "initial

district court action, followed by appeal to the court of appeals,

seems almost self-defeating; in the rare case that may justify

judicial intervention, it would be better to devise a direct remedy
in the court of appeals . . . ."       16 Charles Alan Wright, Arthur R.

Miller & Edward H. Cooper       Federal Practice and Procedure § 3943,

at 815 (3d ed. 1996).
               Arguably, direct review in the court of appeals would

conform more closely to the judicial review provisions that govern
liability determinations under the SWDA.          In order to obtain such

review,    a    petitioner   could   seek   interlocutory   review   of   the

agency's immunity ruling based on an analogy to the collateral

order doctrine.       See Meredith v. Fed. Mine Safety & Health Rev.

Comm'n, 177 F.3d 1042, 1046-52 (D.C. Cir. 1999) (employing the

collateral order doctrine of Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949), to review an agency's qualified-immunity

ruling).       In clear cases, the petitioning party could also seek a


                                     -19-
writ of prohibition as necessary or appropriate in aid of the

appeals court's jurisdiction.       See 28 U.S.C. § 1651(a) (the All

Writs Act); see also In re Perry, 859 F.2d 1043, 1046-50 (1st Cir.
1988) (considering a petition for writ of prohibition against an

administrative agency).       But in situations such as this, where

"even good lawyers and good judges may be confused about where
review of a particular action should be sought," Note, Jurisdiction

to Review Federal Administrative Actions: District Court or Court

of Appeals, 88 Harv. L. Rev. 980, 997-98 (1975) (quotation marks

and footnotes omitted), we take a flexible approach that ensures

that     litigants   retain   a   practical   opportunity   to   subject

administrative action to judicial control.

            We conclude that this action was properly before the
district court and that the action has, in turn, properly arrived

before    this panel.5    We therefore turn our attention to the

questions of whether the district court erred in holding that the
state was entitled to sovereign immunity in the administrative

proceedings and whether injunctive relief was an appropriate means

of protecting the state's interests.


5
     The state raises its own threshold challenge to our
jurisdiction, which we address only briefly. Rhode Island contends
that this appeal was mooted by our dismissal of the individual
appellants' earlier appeal from the order granting the preliminary
injunction.    However, following our dismissal, the individual
appellants moved for rehearing and for consolidation with the
United States's appeal.      We treated this as the functional
equivalent of a notice of appeal and reinstated the individuals'
appeal.   Although Rhode Island now objects strenuously to our
decision, it offers no developed argument challenging our authority
to reinstate the appeal. The reinstatement of the individuals'
appeal therefore stands.

                                   -20-
B.   Preliminary injunction

           Under this circuit's formulation, trial courts follow a

four-part framework in determining whether preliminary injunctive

relief is appropriate.     The district court considers: first, the

likelihood that the party requesting the injunction will succeed on

the merits; second, the potential for irreparable harm if the

injunction is denied; third, the balance of hardships to the

parties if injunctive relief is either granted or denied; and

fourth, the effect of the court's ruling on the public interest.

Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 15
(1st Cir. 1996).

           We generally review the district court's grant or denial
of a preliminary injunction for an abuse of discretion.    Id.   This
deferential standard, however, applies only to "issues of judgment

and balancing of conflicting factors," and we still review rulings
on abstract legal issues de novo and findings of fact for clear
error. Cablevision of Boston, Inc. v. Pub. Improvement Comm'n, 184

F.3d 88, 96 (1st Cir. 1999) (quoting Ocean Spray Cranberries, Inc.

v. Pepsico, Inc., 160 F.3d 58, 61 n.1 (1st Cir. 1998)).

           1.   Success on the merits

           Appellants argue that the state has no claim to sovereign

immunity in the privately prosecuted administrative proceedings at

issue here.     Recently, however, the Supreme Court handed down its

decision in Federal Maritime Commission v. South Carolina State

Ports Authority, 122 S. Ct. 1864 (2002) ("SCSPA").    We think this

decision fairly disposes of any argument by the appellants that, as

                                 -21-
a general proposition, a state's traditional immunity from suit

does    not   extend     to   administrative        proceedings    initiated   and

prosecuted by private citizens.
              In SCSPA, the Court faced the question of whether state

sovereign immunity precludes the Federal Maritime Commission, an

executive-branch administrative agency, from adjudicating a private
party's complaint that a state-run port has violated the Shipping

Act of 1984, 46 U. S. C. App. § 1701 et seq.                 After determining

that the proceedings before the agency very much resembled a civil

lawsuit, the Court held that "state sovereign immunity bars the

[agency] from adjudicating complaints filed by a private party

against a nonconsenting state."           SCSPA, 122 S. Ct. at 1874.           The

Court reasoned:
              if the Framers thought it an impermissible
              affront to a State's dignity to be required to
              answer the complaints of private parties in
              federal courts, we cannot imagine that they
              would have found it acceptable to compel a
              State to do exactly the same thing before the
              administrative tribunal of an agency . . . .

Id.

              Although    SCSPA    involved     a    different     administrative

agency, a different federal statute, and a different scheme of

administrative adjudication, we see no basis for distinguishing

SCSPA's central holding.          The proceedings under 29 C.F.R. part 24

share    with    proceedings      under   the   Shipping     Act    the   salient

characteristics that led the Supreme Court to determine that such

adjudications were the "type of proceedings from which the Framers

would have thought the States possessed immunity when they agreed


                                      -22-
to enter the Union." Id. at 1872.           That is, both proceedings are

adjudicated before an ALJ, whose role is similar to that of a trial

judge, id.; both proceedings are conducted in a manner that roughly
conforms to the rules of procedure that govern the course of a

traditional civil lawsuit, id. at 1873-74; and, finally, both

proceedings culminate in a final decision that includes the types
of relief typically available in civil litigation, see id. at 1874.

We therefore conclude that a state is generally capable of invoking

sovereign immunity in proceedings initiated by a private party

under 29 C.F.R. part 24.

              Our inquiry, however, is not entirely at an end.              The

doctrine of sovereign immunity is subject to numerous exceptions,

see Alden, 527 U.S. at 755-57 (summarizing the limitations and
exceptions to the states' sovereign immunity), and both the United

States and individual appellants contend that one or more of these

exceptions deprive Rhode Island of its immunity in the case at
hand.   We address these claims in turn.

                    a.    Waiver of immunity

              It has long been recognized that a state's sovereign
immunity is "a personal privilege which [the state] may waive at

pleasure."       Clark v. Barnard, 108 U.S. 436, 447 (1883); see

generally Arecibo Cmty. Health Care, Inc. v. Puerto Rico, 270 F.3d
17, 24-25 (1st Cir. 2001) (discussing waiver principles), petition

for   cert.    filed,    70   U.S.L.W.   3669   (U.S.   Apr   15,   2002)   (No.
01-1545).     However, we do not make a finding of waiver lightly, so

the "test for determining whether a State has waived its immunity

                                     -23-
from federal-court jurisdiction is a stringent one."            Atascadero

State Hosp. v. Scanlon, 473 U.S. 234, 241 (1985).           We address two

possible bases for finding waiver -- the first argued by the
individual appellants, and the second raised by us sua sponte in

light of another recent decision of the Supreme Court.

            First, in a curious variation on waiver doctrine, the
individual appellants make the novel contention that Rhode Island

is a "partial sovereign," unable to invoke the full extent of

sovereign immunity available to other states.              The appellants'

argument begins with the premise that, at the time the United

States   Constitution   was   ratified,    Rhode   Island    maintained    a

provision in its colonial charter allowing it to sue or be sued in

the courts.    Appellants then read the existence of this provision,
along with Rhode Island's failure to explicitly reserve the right

to claim sovereign status in subsequent manifestations of its state

constitution,    as   conclusive   proof   that    Rhode   Island    has   no
authority to now claim any degree of sovereign immunity.

            A similar line of reasoning has already been considered

and rejected by the Supreme Court.         In the dissenting opinion in

Alden, Justice Souter seized upon the historical experience of

Rhode Island as proof that the concept of sovereign immunity

remained unsettled at the time of the Constitution's ratification.

See Alden, 527 U.S. at 769-70 (Souter, J., dissenting).             However,

Alden's majority opinion drew a wholly different conclusion from

the existence of sue-or-be-sued provisions in the charters of some

colonies.     As the Court stated,


                                   -24-
           The   handful    of   state    statutory   and
           constitutional provisions authorizing suits or
           petitions of right against States only
           confirms the prevalence of the traditional
           understanding that a State could not be sued
           in the absence of an express waiver, for if
           the   understanding   were    otherwise,   the
           provisions would have been unnecessary.
Id. at 724.    The majority opinion also noted that any argument that

Rhode Island did not recognize its own sovereign status is further

belied   by    Rhode   Island's   proclamation   in   its     ratification

convention that "'[i]t is declared by the Convention, that the

judicial power of the United States, in cases in which a state may

be a party, does not extend to criminal prosecutions, or to

authorize any suit by any person against a state.'"            Alden, 527
U.S. at 718 (quoting 1 Jonathan Elliot, Debates on the Federal

Constitution 336 (2d ed. 1854)).

           If the analysis of the Alden majority were not potent
enough, two additional factors counsel in favor of rejecting this

novel waiver argument. First, the argument depends almost entirely

on the existence of a provision merely allowing Rhode Island to sue

or be sued in its own courts.       The Supreme Court has repeatedly
held that such provisions are insufficient to waive the state's

immunity from suit in a federal forum.        See, e.g., College Sav.

Bank v. Fla. Prepaid Postsecondary Ed. Expense Bd., 527 U.S. 666,

676 (1999); Atascadero State Hosp., 473 U.S. at 241; Fla. Dep't of

Health & Rehab. Servs. v. Fla. Nursing Home Ass'n, 450 U.S. 147,

150   (1981)   (per    curiam).    Second,   although   the    individual

appellants contend that, under the state's organic law, Rhode

Island has never been entitled to sovereign immunity, the highest

                                  -25-
court of the state has long recognized that, absent statutory

abrogation, Rhode Island adheres strictly to the doctrine of

sovereign immunity. See Laird v. Chrysler Corp., 460 A.2d 425, 428
(R.I. 1983); see also Becker v. Beaudoin, 261 A.2d 896, 901-02

(R.I. 1970) (abolishing the doctrine of municipal immunity but

emphasizing that "it is to be understood that this decision does
not in any manner abolish or limit the sovereign immunity that

inheres in the state itself").    For these reasons, we decline to

adopt the individual appellants' proposal that we recognize a

"Rhode Island exception" to the general principles of sovereign

immunity embedded in the structure of the Constitution.6

6
   We have previously held that Rhode Island General Laws § 9-31-1
effects a broad waiver of Rhode Island's sovereign immunity for
certain claims in federal court. Della Grotta v. Rhode Island, 781
F.2d 343, 347 (1st Cir. 1986); see also Laird, 460 A.2d at 429-30
(holding that § 9-31-1 waives the state's Eleventh Amendment
immunity with regard to "actions in tort").         The individual
appellants argued before the district court that § 9-31-1 also
waived any immunity the state might have in the administrative
proceedings.   The district court rejected this statutory waiver
argument, reasoning that the whistleblower proceedings before the
ALJ did not qualify as an "action[] in tort" within the meaning of
the waiver statute.    Rhode Island, 115 F. Supp. 2d at 276-78.
Although this statutory waiver argument strikes us as at least more
promising than the other waiver arguments presented on appeal, the
individual appellants' only attempt to preserve the issue consists
of a single footnote in their appellate brief purporting to
"incorporate their statutory waiver argument by reference" to a
brief filed before the court below. We deem the argument to have
been forfeited. Gilday v. Callahan, 59 F.3d 257, 273 n.23 (1st
Cir. 1995).    Filing a brief that merely adopts by reference a
memorandum previously filed in the district court does not comply
with the Federal Rules of Appellate Procedure. See Fed. R. App. P.
28(a)(6) (providing that argument must contain appellant's
contentions and reasons therefor, with citations to authorities).
Moreover, it is a practice "that has been consistently and roundly
condemned by the Courts of Appeals," Cray Communications, Inc. v.
Novatel Computer Sys., Inc., 33 F.3d 390, 396 n.6 (4th Cir. 1994),
and litigants in this circuit would be well advised to avoid it in
the future.

                                 -26-
           In order to assess a second possible ground for waiver,

we asked the parties the question of whether, in light of the

Supreme Court's recent decision in Lapides v. Board of Regents of

the University System of Georgia, 122 S. Ct. 1640 (2002), the state

waived its immunity by filing an action in federal district court.

Rhode Island and the United States both agree that the Lapides

decision is inapplicable.        However, the individual appellants

disagree and contend that the state's litigation conduct did indeed

strip it of its immunity from suit.

           In Lapides, the plaintiff brought suit in state court

against an arm of the state of Georgia, alleging violations of

state and federal law.       The state entity removed the case to

federal court, and then moved to dismiss, asserting that it was
immune from suit in federal court under the Eleventh Amendment.

The Supreme Court noted that by removing the case the state entity

"voluntarily invoked the jurisdiction of the federal court," id. at

1645 (emphasis in original).       Accordingly, the Court held that

"removal is a form of voluntary invocation of a federal court's
jurisdiction   sufficient   to   waive   the   State's   otherwise   valid

objection to litigation of a matter . . . in a federal forum."         Id.

at 1646.

           The individual appellants read Lapides broadly to mean

that a state waives its immunity by voluntarily participating in

any facet of a federal adjudicative proceeding.          In the words of

the individual appellants:

           Rhode Island has engaged in a form of "Russian
           roulette" . . . .         It acceded to the

                                  -27-
            Administrative forum when it thought it could
            dispose of the case, and then reverted to a
            sovereign immunity defense after completing
            discovery, including depositions, issuance of
            subpoena, nineteen days of hearing before an
            [ALJ], and then was hit with an adverse
            decision. Adopting sovereign immunity at such
            a late point in the litigation is to wrongly
            seek "an unfair tactical advantage."

Individual Appellants' Supp. Br. at 6 (quoting Lapides, 122 S. Ct.

at 1644).    According to the individual appellants, the state could

have preserved its immunity only by failing to appear before the

ALJ and refusing to participate in the administrative proceedings

entirely.    See id. at 16.

            This approach to waiver is startling in its breadth and,

more   importantly,    appears   to   conflict    directly   with   well

established principles of law.    It has repeatedly been held that a
state may raise its immunity from suit at any time during the

proceedings, including on appeal.       See Edelman v. Jordan, 415 U.S.

651, 677-78 (1974); Larson v. United States, 274 F.3d 643, 648 (1st
Cir. 2001) (per curiam); Paul N. Howard Co. v. P.R. Aqueduct &

Sewer Auth., 744 F.2d 880, 886 (1st Cir. 1984).         This venerable

line of cases cannot be reconciled with the individual appellants'

reasoning, under which a state would waive its immunity by doing

nothing more than filing an answer to a complaint and conducting

discovery.    The Supreme Court gave no indication that its decision

in Lapides would upset such established precedent.            And as a

practical matter, the individual appellants' approach to waiver is

simply untenable, as it encourages states to assert their immunity

by means of extra-judicial "self help," rather than through the


                                 -28-
judicial channels that have been established by years of settled

caselaw.    We therefore decline to adopt the individual appellants'

reasoning.
            There is, however, another reading of Lapides -- one that

is not so expansive as the individual appellants' approach, but

expansive nonetheless -- that might also be implicated here.            One
could argue that the state, by invoking the federal jurisdiction of

the district court in a nonstatutory review action, thereby waived

its claimed immunity in the administrative proceedings.                 See

Lapides, 122 S. Ct. at 1644 ("[T]he Court has made clear in general

that 'where a State voluntarily becomes a party to a cause and

submits its rights for judicial determination, it will be bound

thereby and cannot escape the result of its own voluntary act by
invoking the prohibitions of the Eleventh Amendment.'") (quoting

Gunter v. Atl. Coast Line R.R. Co., 200 U.S. 273, 284 (1906)).

            Although it is something of a close question, we do not
read Lapides to effect a waiver of Rhode Island's immunity in this

case.      We   discern   several   critical   distinctions   between   the

situation presented here and the one presented to the Supreme Court

in Lapides.       To begin with, the state entity in Lapides had

"explicitly waived immunity from state-court proceedings" on the

same claims in respect to which it then sought immunity protection

in federal court.     122 S. Ct. at 1643.      It is reasonably apparent

that the Supreme Court should be troubled by such an attempt to

regain, by a change in forum, litigation advantage that the state

has already renounced by a general statute.        See Lapides v. Bd. of


                                    -29-
Regents of Univ. Sys. of Ga., 251 F.3d 1372, 1375 n.2 (11th Cir.

2001) (noting Georgia's statutory waiver with respect to the state

tort claims in state court), rev'd, 122 S. Ct. 1640 (2002).               Rhode
Island, by contrast, was undoubtably entitled to immunity when the

proceedings were first brought before the ALJ.             See SCSPA, 122 S.

Ct. at 1879.       And, because we reject the individual appellants'
argument that Rhode Island had waived immunity by its conduct in

the administrative proceeding, we consequently discern no attempt

by the state to reverse its waiver by a change in forum.                Rather,

Rhode Island has consistently asserted its sovereign immunity, both

here and in the administrative proceeding.

            Second, Rhode Island invoked the aid of the federal

courts in an entirely new and different proceeding than the one in
which it sought immunity. The removal of the state-court action in

Lapides was merely a continuation of the same proceeding in a

different forum.
            Third,        Rhode Island brought its claim in federal court

for the     sole    and    exclusive   purpose   of   obtaining   an   immunity
determination for the underlying whistleblower claims that remained

pending before the administrative agency. In Lapides, however, the

state entity moved the parties' entire dispute to federal court for

a determination on all of the claims at issue.

            We     find    these   distinguishing     characteristics,    taken

together, to place this case outside the reach of Lapides. Finding

waiver here would not advance the policies that ordinarily motivate

the rule.    "In large part the rule governing voluntary invocations


                                       -30-
of   federal    jurisdiction       has    rested      upon     the    problems    of

inconsistency and unfairness that a contrary rule of law would

create."     Lapides, 122 S. Ct. at 1645.             In this case, the state
invoked the     district    court's      aid,   not   to     obtain    an   unseemly

litigation advantage, but to clarify its entitlement to sovereign

immunity where the agency's rules provided no means for doing so.
Thus,   if    consistency   and    fairness     are     our    guideposts,       such

considerations point away from finding waiver.

             It would be a great irony for us to hold that a state

waives its sovereign immunity solely by seeking judicial review of

an   agency's    adverse    (and    incorrect)        immunity       determination,

especially since there is "a strong presumption that Congress

intends judicial review of administrative action." Bowen, 476 U.S.

at 670.      So extending Lapides would have the perverse effect of

completely depriving the state of a primary benefit of sovereign

immunity no matter what course it chooses.                   If the state cannot
seek an interim judicial determination of immunity without waiving

that very immunity, the state is constrained to participate in the
proceedings all the way to their termination.                    While the state

might be able to assert its immunity upon judicial review of the

agency's final order, by that time the protections of sovereign

immunity will have been reduced to a mere defense from liability.

See P.R. Aqueduct & Sewer Auth., 506 U.S. at 145 ("[T]he value to

the States of their [sovereign] immunity . . . is for the most part

lost as litigation proceeds past motion practice."); accord SCSPA,

122 S. Ct. at 1877.     To be sure, we have observed that litigation


                                      -31-
may sometimes present the state with a difficult choice as to

whether immunity should be waived.           See WJM, Inc. v. Mass. Dep't of

Pub.   Welfare,   840   F.2d   996,    1004-05    (1st     Cir.   1988)   ("[A]n
effective waiver [of sovereign immunity] . . . may occur even when

the waiving party is between a rock and a hard place.") (citations

omitted).    But the waiver doctrine still requires the state to be
able to make some choice, and using Lapides to deprive the state of

its immunity in this case would allow the state no choice at all.

            Finally, waiver occasioned by the state's litigation

conduct -- a principle that was well established in this circuit

prior to the Supreme Court's decision in Lapides7 -- was not raised

by any of the appellants before the district court or before this

Court.     Claims of waiver of immunity are like any other legal
argument    and   may   themselves     be    waived   or   forfeited      if   not

seasonably asserted.     See In re Gosselin, 276 F.3d 70, 72 (1st Cir.

2002) (holding that litigant's argument that a state waived its
Eleventh Amendment immunity was not timely raised); see also

Martinez v. Tex. Dep't of Criminal Justice, No. 00-51135, 2002 WL

1721803, at *6 (5th Cir. July 25, 2002) (holding that litigant

forfeited any claim to Lapides-type waiver by failing to raise the

issue below). We therefore find no waiver of the state's immunity.


7
   See Newfield House, Inc. v. Mass. Dep't of Pub. Welfare, 651
F.2d 32, 36 n.3 (1st Cir. 1981) (holding that a state entity waived
its Eleventh Amendment immunity by having the case removed to
federal court); see also Arecibo Cmty. Health Care, 270 F.3d at 27
(holding that Puerto Rico waived its sovereign immunity by filing
a claim with the bankruptcy court); Paul N. Howard, 744 F.2d at 886
(holding that agency of the Commonwealth of Puerto Rico waived its
immunity by filing a counterclaim and a third-party complaint).

                                      -32-
                   b.     Congressional abrogation

          A     state's    sovereign   immunity     may   be    abrogated    by

congressional enactment, Alden, 527 U.S. at 756,                provided that

Congress expresses its unequivocal intention to do so and acts

pursuant to a valid grant of constitutional authority. Laro v. New

Hampshire, 259 F.3d 1, 5 (1st Cir. 2001); see also Bd. of Trs. of

the Univ. of Ala. v. Garrett, 531 U.S. 356, 363 (2001).                   While

Congress may not base its abrogation of immunity upon the powers

enumerated in Article I, it may subject non-consenting states to

suit when legislating pursuant to a valid exercise of power under
Section 5 of the Fourteenth Amendment.8       Laro, 259 F.3d at 5; see

also Garrett, 531 U.S. at 363-64.
          The    individual    appellants   argue    that      Rhode   Island's
immunity from suit has been abrogated because the whistleblower

provisions of the SWDA were enacted pursuant to Section 5.              Such an
abrogation analysis is incomplete.          Certainly, the individual
appellants have a colorable argument that the SWDA's whistleblower

provisions were enacted to safeguard First Amendment rights that



8
   Section 5 of the Fourteenth Amendment grants Congress the power
to enforce the substantive guarantees contained in § 1 of the
Fourteenth Amendment by enacting "appropriate legislation."
Section 1 of the Fourteenth Amendment provides, in relevant part:

     No state shall make or enforce any law which shall
     abridge the privileges or immunities of citizens of the
     United States; nor shall any State deprive any person of
     life, liberty, or property, without due process of law;
     nor deny to any person within its jurisdiction the equal
     protection of the laws.

U.S. Const. amend. XIV, § 1.

                                   -33-
have long been made applicable to states through the Fourteenth

Amendment.     See Pickering v. Bd. of Educ., 391 U.S. 563, 574-75

(1968) (holding that the First and Fourteenth Amendments protect
the right of public employees to speak on matters of public

concern).     But in order to determine whether a federal statute

properly exposes states to suits by individuals, we must also apply
a "simple but stringent test: Congress may abrogate the States'

constitutionally secured immunity from suit in federal court only

by making its intention unmistakably clear in the language of the

statute."     Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 73 (2000)

(citations and quotation marks omitted).          On this account, we find

the individual appellants' argument wanting.

             The individual appellants point to nothing in the Act
indicating that Congress clearly expressed an intention to abrogate

the states' immunity.       Nor, in reviewing the language of the SWDA

ourselves, do we find any provision of the Act that remotely
purports to abrogate the states' immunity.           The only provision of

the Act addressing the question of sovereign immunity mandates that

citizen civil suits under 42 U.S.C. § 6972 may enforce the Act's

substantive    provisions    only   "to    the   extent   permitted   by   the

eleventh amendment to the Constitution."          Id. § 6972(a)(1)(A).      If

anything, this section indicates that Congress had no intention to

disturb the states' traditional immunity from suit.            We therefore

find no abrogation.9

9
   Because we conclude that Congress did not unequivocally express
an intention to subject the states to suits by private individuals,
we need not address a remaining inquiry under Section 5 of the

                                    -34-
                    d.     Ex parte Young exception

          Lastly, the appellants argue that, in accordance with the

doctrine of Ex parte Young, 209 U.S. 123 (1908), there is no

impediment   to    the   administrative    adjudication    insofar    as   the

complainants are seeking prospective equitable relief, such as

reinstatement.     Under our precedent, "[i]t is quite true that Ex

parte   Young     avoids    the   [sovereign   immunity]    defense    where

prospective injunctive relief, not involving damages or property

transfer, is sought against named state officials for a violation

of federal law."      Neo Gen Screening, Inc. v. New England Newborn
Screening Program, 187 F.3d 24, 28 (1st Cir. 1999) (citing Idaho v.

Coeur d'Alene Tribe, 521 U.S. 261, 276-77 (1997)).
          In this case, the individual appellants contend that they
have satisfied the Ex parte Young predicates: they named their

managers at DEM in their administrative complaints; and they sought
prospective equitable relief.       If these conditions have truly been
met, the complaint might not be barred by sovereign immunity.10 Cf.

Florida, 133 F. Supp. 2d at 1291-92 (allowing administrative



Fourteenth Amendment, namely, whether the SWDA's whistleblower
provision creates the necessary "congruence and proportionality
between the injury to be prevented or remedied and the means
adopted to that end." City of Boerne v. Flores, 521 U.S. 507, 520
(1997).
10
   We express no view as to whether an employee filing a complaint
under 42 U.S.C. § 6971 may also seek monetary relief against a
state official named in his individual capacity.     Cf. Hafer v.
Melo, 502 U.S. 21, 30-31 (1991) (holding that a state officer sued
in his individual capacity may be held personally liable for
damages under 42 U.S.C. § 1983 based upon actions taken in his
official capacity).

                                    -35-
whistleblower claims for injunctive relief to proceed against

individuals named in their official capacity).                 But we cannot

properly     assess    the    argument   here    because      the   individual
appellants' brief contains no sustained argument in support of

their claim and the record provides nothing conclusive.11 See Mass.

Sch. of Law v. Am. Bar. Ass'n, 142 F.3d 26, 43 (1st Cir. 1998).            We
therefore find that Ex parte Young does not, in this instance,

circumvent the state's immunity.

                      e.   Role of the federal government

            "In ratifying the Constitution, the States consented to
suits brought by . . . the Federal Government."            Alden, 527 U.S. at

755 (citing Principality of Monaco v. Mississippi, 292 U.S. 313,
328-29 (1934)).       Thus, sovereign immunity is no barrier to a suit
initiated by the United States, even where the relief sought is

monetary in nature.        Seminole Tribe of Fla. v. Florida, 517 U.S.

44, 71 n.14 (1996); see also United States v. Texas, 143 U.S. 621,

644-45 (1892) (finding the power of the federal government to bring

suit against states necessary to "the permanence of the Union").
            The individual appellants argue first that the ARB, the
body that directly reviews the decision of the ALJ, exercises

sufficient    political      responsibility     to   negate   Rhode   Island's
immunity.    In support of this contention, they point to the fact


11
   We note, however, that Rhode Island asserts that the complaints
did not name any individuals in their official capacity -- an
assertion that is not challenged by the United States. Moreover,
there is no dispute that the individual appellants sought monetary
relief in addition to their prayers for reinstatement. See Rhode
Island, 115 F. Supp. 2d at 271.

                                    -36-
that the ARB's constituent members are each appointed by the

Secretary of Labor, an executive branch official.

           We find the mere nature of the ARB members' appointment
insufficient   to   defeat    sovereign   immunity.   The    governing

regulations clearly establish that the ARB reviews the decision of

the ALJ only for the limited purpose of determining whether a
violation of the law occurred.     29 C.F.R. § 24.8(d)(1).    Once the

ARB makes this determination, its course of action is limited: if

the violation occurred, the ARB must order appropriate relief, id.

§ 24.8(d)(1) & (2); if no violation occurred, it must issue an

order denying the complaint, id. § 24.8(e).       There is nothing in

the role defined for the ARB to suggest that its members may weigh

the greater policy implications of affirming the ALJ's decision or
denying the complaint.       Thus, the presence of the ARB does not

affect the sovereign immunity calculus.

           Individual appellants next claim that the Secretary,
rather than the individual complainant, is the "true" plaintiff in

any administrative proceeding under 29 C.F.R. part 24.       Thus, they

contend that Rhode Island's sovereign immunity is inapplicable

because the whistleblower claim proceedings are subject to the

"exercise of political responsibility [by the federal government]

for each suit prosecuted against a State, a control which is absent

from a broad delegation to private persons to sue nonconsenting

States."   Alden, 527 U.S. at 756.

           It is obvious from the regulatory scheme and governing

APA provisions that the administrative adjudication is not directed


                                  -37-
or   prosecuted   by   the   Secretary.    Instead,   the   individual

complainant tries a case against the employer, and the Secretary

(through the ALJ) acts as the neutral arbiter of law and fact.    See

Butz v. Economou, 438 U.S. 478, 513 (1978) ("[T]he [ALJ] exercises

his independent judgment on the evidence before him, free from

pressures by . . . other officials within the agency.").      There is
simply    no   basis   for    construing   the   privately-prosecuted

whistleblower claims at issue here as implicating the exercise of

political responsibility by the federal government.12
           We pause, however, to make one important observation.

The governing regulations provide that the Secretary may, at any

time, intervene in the proceedings before the ALJ as a party or

amicus. 29 C.F.R. § 24.6(f)(1). Generally speaking, if the United
States joins a suit after it has been initiated by otherwise-barred

private parties and seeks the same relief as the private parties,

this generally cures any Eleventh Amendment or sovereign immunity
defect, and the private parties may continue to participate in the

suit.    See Mille Lacs Band of Chippewa Indians v. Minnesota, 124

F.3d 904, 913 (8th Cir. 1997), aff'd, 526 U.S. 172 (1999); Seneca

Nation of Indians v. New York, 178 F.3d 95, 97 (2d Cir. 1999) (per

12
   The United States originally argued that the federal exercise
of political responsibility necessary to avoid sovereign immunity
could be found in the Secretary's ultimate decision whether to seek
enforcement of her order in court. In the wake of SCSPA, it is
clear that such an argument is a non-starter. As the SCSPA Court
stated, "The Attorney General's decision to bring an enforcement
action against a State after the conclusion of the [agency's]
proceedings . . . does not retroactively convert an [agency]
adjudication initiated and pursued by a private party into one
initiated and pursued by the Federal Government." 122 S. Ct. at
1876.

                                  -38-
curiam).   Thus, our holding does not preclude the Secretary from

intervening in the enjoined proceedings and removing the sovereign

immunity bar.      See Ohio Envtl. Prot. Agency, 121 F. Supp. 2d at

1167.   To the extent the district court's injunction does not

permit the Secretary to take such action, we modify the injunction

accordingly.13
           Notwithstanding this single caveat, we conclude that the

district   court    was   correct   to     hold   that   Rhode   Island   has

demonstrated a likelihood of success on the merits.              The states'

immunity from suit embedded in the structure of the Constitution

extends to adversary administrative proceedings that are prosecuted

against an unconsenting state by a private party.            See SCSPA, 122

S. Ct. at 1879.     And in this case, the appellants have advanced no
arguments that persuade us that a recognized exception to the

immunity doctrine is applicable.

           2.    Other preliminary injunction factors

           The individual appellants challenge the district court's

rulings on each of the remaining preliminary injunction factors.
Because we conclude that the district court did not abuse its
discretion in evaluating any of the factors, we address these

arguments only briefly.
           The appellants first argue that the state failed to
demonstrate that it would suffer irreparable harm in the absence of


13
   We also note, in agreement with the district court, that OSHA
is not enjoined from receiving complaints, conducting its own
investigations on such complaints, and making determinations as to
liability under 29 C.F.R. § 24.4(d)(1).

                                    -39-
an injunction.       Such an argument downplays a fundamental aspect of

the state's sovereign immunity.               As we have already observed, the

state's immunity is not merely a defense from liability; it is a
safeguard against being subjected to "the coercive process of

judicial tribunals at the instance of private parties."                          In re

Ayers, 123 U.S. at 505.            If a state cannot assert its immunity in
the earliest stages of the adjudication, much of the benefit

conferred by that immunity is irretrievably lost.                  P.R. Aqueduct &

Sewer Auth., 506 U.S. at 145.

             As     for    the     balance    of   hardships,     the    individual

appellants contend that their interests in gaining relief on their

whistleblower claims outweigh the state's sovereign interests.

Although we sympathize greatly with the appellants' stymied efforts
to vindicate their rights, the Supreme Court has demonstrated on

several occasions that employees' federal statutory rights may, in

some circumstances, be subordinated to the sovereign interests of
the states.       See Garrett, 531 U.S. at 360 (holding that sovereign

immunity     bars    state       employees'    claims   under    Title     I    of   the

Americans with Disabilities Act, 42 U.S.C. §§ 12111-12117); Kimel,

528   U.S.   at     67    (same    with   regard   to   claims     under       the   Age

Discrimination in Employment Act, 29 U.S.C. §§ 621-634); Alden, 527

U.S. at 712 (same with regard to claims under the Fair Labor

Standards Act, 29 U.S.C. §§ 201-219).

             Lastly, the individual appellants argue that the issuance

of an injunction runs counter to the public interest in protecting

whistleblowers and promoting clean government.                  The district court


                                          -40-
took these important interests into account, balanced them against

the competing interests of federalism, and concluded that the

issuance of the injunction did not offend the overall public
interest.     We discern no abuse of discretion in the court's

conclusion.

                                      III.

            The   order   of    the     district     court   enjoining       the

administrative    proceedings    before      the   Department   of   Labor    is

modified to allow the Secretary of Labor, if she so chooses, to

intervene in the proceedings before the ALJ, thereby curing any
sovereign immunity bar.         In all other respects, the district

court's order is affirmed.




                                      -41-